UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


    In re:                                                          Chapter 11

    ROCHESTER DRUG CO-OPERATIVE, INC.,                              Case No. 20-20230 (PRW)

                    Debtor.


      COVER SHEET TO THIRD AND FINAL FEE APPLICATION OF PACHULSKI
    STANG ZIEHL & JONES LLP FOR COMPENSATION FOR SERVICES RENDERED
      AND REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO THE
     OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF THE DEBTOR FOR
              THE PERIOD APRIL 9, 2020 THROUGH MARCH 19, 2021

Name of Applicant:                                           Pachulski Stang Ziehl & Jones LLP (“PSZJ”)

Authorized to Provide Professional Services to:              The Official Committee of Unsecured
                                                             Creditors of the Debtor

Date of Order Authorizing Employment:                        Order entered June 17, 2020 [Doc 409]
                                                             effective as of April 9, 2020

Period for Which Compensation is Sought:                     January 1, 2021 – March 19, 2021
                                                             (the “Stub Period”)
                                                             April 9, 2020 – March 19, 2021
                                                             (the “Final Application Period”)


Amount of Fees Sought:                                       Stub Period: $330,879.00
                                                             Final Application Period: $1,285,496.001

Amount of Expense Reimbursement Sought:                      Stub Period: $519.31
                                                             Final Application Period: $3,117.23

This is PSZJ’s Final fee application.




1
 Fees for the Final Application Period originally totaled $1,290,496.00. For the period August 1, 2020 through
December 31, 2020, PSZJ agreed to a voluntary fee reduction, thereby reducing the total fee request to
$1,285,496.00.


DOCS_LA:337299.3 75015/003
     Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                      Description: Main Document , Page 1 of 25
 Blended Rate in this Application for All           Stub Period: $700.00
 Attorneys:                                         Final Application Period: $687.50
 Blended Rate in this Application for All           Stub Period: $563.12
 Timekeepers:                                       Final Application Period: $600.00
 Compensation Sought in this Application            $0.00
 Already Paid Pursuant to a Monthly
 Compensation Order but Not Yet Allowed:
 Compensation Sought in this Application Not        $330,879.00
 Paid Pursuant to a Monthly Compensation
 Order:
 Expenses sought in this Application Already        $0.00
 Paid Pursuant to a Monthly Compensation
 Order but Not Yet Allowed:
 Expenses sought in this Application Not Paid       $519.31
 Pursuant to a Monthly Compensation Order:




                                                2
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 2 of 25
                               PRIOR QUARTERLY FEE APPLICATIONS

     Date          Period          Requested         Requested           Approved    Approved   Amount
     Filed        Covered            Fees            Expenses              Fees      Expenses     Paid
    9/17/20       4/9/20 –        $397,737.50         $1,366.08          $397,737.50 $1,366.08 $399,103.58
                   7/31/20
     2/3/21       8/1/20 –        $561,879.50           $1,231.84       $556,879.502        $1,231.84 $558,111.34
                  12/31/20


    SUMMARY OF HOURS BILLED BY PROFESSIONALS AND PARAPROFESIONALS
              STUB PERIOD (JANUARY 1, 2021 – MARCH 19, 2021)

    Name of Professional            Position of the Applicant,                 Hourly    Total    Total
        Individual                  Number of Years in that                 Billing Rate Hours Compensation
                                    Position, Prior Relevant                 (including Billed
                                  Experience, Year of Obtaining               Changes)
                                   License to Practice, Area of                (Rates
                                            Expertise                        capped at
                                                                            $700/hour)
    Ilan D. Scharf                Partner 2010; Member of NY                     $700.00  94.00   $65,800.00
                                  Bar since 2002
    Jason S. Pomerantz            Partner 2019; Member of CA                      $700.00     253.10     $177,170.00
                                  Bar since 1991
    William L. Ramseyer           Of Counsel 1989; Member of                      $700.00        4.00      $2,800.00
                                  CA Bar since 1980
    Gail S. Greenwood             Of Counsel 2009; Member of                      $700.00     112.30      $78,610.00
                                  CA Bar since 1994




2
    PSZJ has agreed to a $5,000 fee reduction thereby resulting in approved fees totaling $556,879.00.

                                                           3
DOCS_LA:337299.3 75015/003
     Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                      Description: Main Document , Page 3 of 25
 Name of Professional          Position of the Applicant,       Hourly    Total    Total
     Individual                Number of Years in that       Billing Rate Hours Compensation
                               Position, Prior Relevant       (including Billed
                             Experience, Year of Obtaining     Changes)
                              License to Practice, Area of      (Rates
                                       Expertise              capped at
                                                             $700/hour)
 La Asia Canty               Paralegal 2017                       $460.00  4.20    $1,932.00
 La Asia Canty               Paralegal                            $425.00  4.70    $1,997.50
 Cheryl A. Knotts            Paralegal 2000                       $425.00  2.70    $1,147.50
 Melisa DesJardien           Legal Assistant                      $395.00  3.60    $1,422.00

                                    Grand Total:    $330,879.00
                                    Total Hours:         478.60
                                    Blended Rate:      $700.00 (all attorneys)
                                    Blended Rate:      $563.12 (all timekeepers)




                                               4
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 4 of 25
 SUMMARY OF HOURS BILLED BY PROFESSIONALS AND PARAPROFESIONALS
      FINAL APPLICATION PERIOD (APRIL 9, 2020 – MARCH 19, 2021)

 Name of Professional          Position of the Applicant,       Hourly    Total    Total
     Individual                Number of Years in that       Billing Rate Hours Compensation
                               Position, Prior Relevant       (including Billed
                             Experience, Year of Obtaining     Changes)
                              License to Practice, Area of      (Rates
                                       Expertise              capped at
                                                             $700/hour)
 James I. Stang              Partner 1983; Member of CA           $700.00  9.70    $6,790.00
                             Bar since 1980
 Iain A.W. Nasatir           Partner 1999; Member of NY         $700.00     5.30        $3,710.00
                             Bar since 1983 Member of CA
                             Bar since 1990
 Maxim B. Litvak             Partner 2004; Member of TX         $700.00     5.80        $4,060.00
                             Bar since 1997; Member of CA
                             Bar since 2001
 Nina L. Hong                Partner 2006; Member of CA         $700.00     2.60        $1,820.00
                             Bar since 1996
 Ilan D. Scharf              Partner 2010; Member of NY         $700.00   377.20   $264,040.00
                             Bar since 2002
 Richard E. Mikels           Partner 2016; Member of MA         $700.00   104.10    $72,870.00
                             Bar since 1972; Member of NY
                             Bar since 2015
 Jason S. Pomerantz          Partner 2019; Member of CA         $700.00   862.10   $603,470.00
                             Bar since 1991
 Gina F. Brandt              Of Counsel 2000; Member of         $700.00     2.20        $1,540.00
                             CA Bar since 1976
 William L. Ramseyer         Of Counsel 1989; Member of         $700.00    24.10    $16,870.00
                             CA Bar since 1980
 Gail S. Greenwood           Of Counsel 2009; Member of         $700.00   363.80   $254,660.00
                             CA Bar since 1994
 Richard J. Gruber           Of Counsel 2008; Member of         $700.00     2.20        $1,540.00
                             CA Bar since 1982
 Cia H. Mackle               Of Counsel 2007; Member of FL      $675.00    27.00    $18,225.00
                             Bar since 2006
 Steven W. Golden            Associate 2016; Member of NY       $625.00    20.40    $12,750.00
                             and MD Bars since 2015;
                             Member of TX Bar since 2016
 Hayley R. Winograd          Associate 2020; Member of NY       $625.00     7.00   $     4,375.00
                             Bar since 2018
 Leslie A. Forrester         Law Library Director               $450.00     1.30         $585.00
 La Asia Canty               Paralegal 2017                     $460.00     4.20        $1,932.00
 La Asia Canty               Paralegal 2017                     $425.00    39.60       $16,830.00
 Beth D. Dassa               Paralegal 2007                     $425.00     0.10           $42.50

                                               5
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 5 of 25
    Name of Professional         Position of the Applicant,                 Hourly    Total    Total
        Individual               Number of Years in that                 Billing Rate Hours Compensation
                                 Position, Prior Relevant                 (including Billed
                               Experience, Year of Obtaining               Changes)
                                License to Practice, Area of                (Rates
                                         Expertise                        capped at
                                                                         $700/hour)
    Cheryl A. Knotts           Paralegal 2000                                 $425.00  2.70    $1,147.50
    Cheryl A. Knotts           Paralegal 2000                                 $395.00  2.10      $829.50
    Melisa DesJardien          Legal Assistant                                $395.00  6.10    $2,409.50

                                        Grand Total: $1,290,496.003
                                        Total Hours:      1,869.60
                                        Blended Rate:     $687.50 (all attorneys)
                                        Blended Rate:     $600.00 (all timekeepers)




3
 Fees for the Final Application Period originally totaled $1,290,496.00. For the period August 1, 2020 through
December 31, 2020, PSZJ agreed to a voluntary fee reduction, thereby reducing the total fee request to
$1,285,496.00.


                                                        6
DOCS_LA:337299.3 75015/003
    Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                     Description: Main Document , Page 6 of 25
                                TASK CODE SUMMARY
                     STUB PERIOD (JANUARY 1, 2021 – MARCH 19, 2021)

     Code                          Description              Hours      Amount
 AA                  Asset Analysis                            86.70     $60,690.00
 BL                  Bankruptcy Litigation                     31.30     $21,650.50
 CA                  Case Administration                        3.10      $1,366.50
 CO                  Claims Administration                     10.80      $7,560.00
 CP                  Compensation of Professionals             19.90     $11,142.00
 CPO                 Compensation of Professionals/Others       0.80        $438.00
 GC                  General Creditors’ Committee              73.20     $51,240.00
 PD                  Plan & Disclosure Statement              142.00     $99,400.00
 SL                  Stay Litigation                          103.80     $72,492.00
 RPO                 Retention of Professionals/Others          0.70        $490.00
 TI                  Tax Issues                                 6.10      $4,270.00
 OP                  Operations                                 0.20        $140.00
 Total                                                        478.60    $330,879.00




                                                 7
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 7 of 25
                            TASK CODE SUMMARY
            FINAL APPLICATION PERIOD (APRIL 9, 2020 – MARCH 19, 2021)

    Code                           Description              Hours      Amount
 AA                  Asset Analysis                           360.70     $250,697.50
 AC                  Avoidance Actions                         39.30      $27,447.50
 AD                  Asset Disposition                         40.60      $28,420.00
 BL                  Bankruptcy Litigation                    107.50      $73,510.50
 CA                  Case Administration                       17.90       $8,399.00
 CO                  Claims Administration                     93.10      $65,002.50
 CP                  Compensation of Professionals             63.10      $37,696.50
 CPO                 Compensation of Professionals/Others       3.80       $1,768.00
 EB                  Employee Benefits                          7.70       $5,390.00
 FN                  Financing                                 39.80      $27,132.50
 GC                  General Creditors’ Committee             171.50     $120,012.50
 HE                  Hearing                                    4.20       $2,940.00
 IC                  Insurance Coverage                        12.70       $8,890.00
 LN                  Litigation/Non-Bankruptcy                  2.10       $1,470.00
 MC                  Meeting of Creditors                       2.20       $1,427.50
 PD                  Plan & Disclosure Statement              440.40    $308,222.50
 PR                  PSZJ Retention                             1.30         $552.50
 SL                  Stay Litigation                          236.50     $164,777.00
 RP                  Retention of Professionals                26.30      $17,510.00
 RPO                 Retention of Professionals/Others          8.20       $5,740.00
 TI                  Tax Issues                               190.50    $133,350.00
 OP                  Operations                                 0.20         $140.00
 TOTAL                                                      1,869.60   $1,290,496.00




                                                 8
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 8 of 25
                                 EXPENSE SUMMARY
                     STUB PERIOD (JANUARY 1, 2021 – MARCH 19, 2021)

        Expense Category                              Service Provider                            Total
                                                       (if applicable)4                          Expenses
    Conference Call                                                                                  $56.21
    Research                         Lexis Nexis                                                    $101.30
    Messenger                        Legal Vision                                                   $144.00
    Court Research                   Pacer                                                            $7.30
    Postage                          US Mail                                                         $52.80
    Reproduction Expense                                                                             $99.00
    Reproduction/ Scan Copy                                                                          $58.70
    TOTAL                                                                                           $519.31




4
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.

                                                       9
DOCS_LA:337299.3 75015/003
    Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                     Description: Main Document , Page 9 of 25
                             EXPENSE SUMMARY
            FINAL APPLICATION PERIOD (APRIL 9, 2020 – MARCH 19, 2021)

        Expense Category                              Service Provider                            Total
                                                       (if applicable)5                          Expenses
    Bloomberg                                                                                       $212.60
    Conference Call                                                                                 $663.37
    Federal Express                                                                                  $14.82
    Research                         Lexis Nexis                                                    $648.73
    Messenger                        Legal Vision                                                   $144.00
    Court Research                   Pacer                                                          $337.40
    Court Research                   Courtlink                                                       $52.23
    Postage                          US Mail                                                        $157.98
    Reproduction Expense                                                                            $581.50
    Reproduction/ Scan Copy                                                                         $163.10
    Transcript                                                                                      $141.50
    TOTAL                                                                                         $3,117.23




5
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.

                                                       10
DOCS_LA:337299.3 75015/003
    Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                     Description: Main Document , Page 10 of 25
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


 In re:                                                        Chapter 11

 ROCHESTER DRUG CO-OPERATIVE, INC.,                            Case No. 20-20230 (PRW)

                      Debtor.



                 THIRD AND FINAL APPLICATION OF PACHULSKI
          STANG ZIEHL & JONES LLP FOR ALLOWANCE OF COMPENSATION
          FOR PROFESSIONAL SERVICES RENDERED AND REIMBURSEMENT
              OF EXPENSES INCURRED AS COUNSEL TO THE OFFICIAL
             COMMITTEE OF UNSECURED CREDITORS OF THE DEBTOR
             FOR THE PERIOD APRIL 9, 2020 THROUGH MARCH 19, 2021

                 Pachulski Stang Ziehl & Jones LLP. (“PSZJ” or the “Firm”), counsel to the

official committee of unsecured creditors of the debtor (the “Committee”), hereby submits this

third and final fee application (the “Application”), pursuant to 11 U.S.C. §§ 330 and 331 and

Rule 2016 of the Federal Rules of Bankruptcy Procedure, for the period commencing April 9,

2020 through and including March 19, 2021. In further support of the Application, PSZJ

respectfully states as follows:

                                          Preliminary Statement

                 1.          PSZJ requests: (a) interim and final allowance of compensation in the

amount of $330,879.00 for fees on account of reasonable and necessary professional services

rendered and reimbursement of actual and necessary costs and expenses in the amount of

$519.31 for the period from January 1, 2021 through March 19, 2021 (the “Stub Period”);

(b) final allowance of compensation in the amount of $1,285,496.00 for fees on account of

reasonable and necessary professional services rendered and reimbursement of actual and



DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 11 of 25
necessary costs and expenses in the amount of $3,117.23 for the period from April 9, 2020

through March 19, 2021 (the “Final Application Period”), and (c) payment of any unpaid

portion of all such allowed fees and expenses. PSZJ reserves the right to supplement this

Application prior to the hearing thereon to include a request for fees and costs in connection with

the preparation and prosecution of the Application.

                                                 Jurisdiction

                 2.          The Court has jurisdiction over this application pursuant to 28 U.S.C.

§§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                 3.          Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                 4.          The statutory predicates for relief are sections 330 and 331 of Title 11 of

the United States Code (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                 Background

                 5.          On March 12, 2020 (the “Petition Date”), Rochester Drug Co-Operative,

Inc. (the “Debtor”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

                 6.          On April 7, 2020, the United States Trustee appointed the Committee,

pursuant to section 1102 of the Bankruptcy Code. See Appointment of Committee of Unsecured

Creditors [Doc 138]. Following the Committee’s appointment, the Committee, subject to Court

approval, retained PSZJ as its counsel.

                 7.          On or about May 12, 2020, PSZJ filed its application seeking to be

employed in this case [Docket No. 302] (the “Retention Application”). As set forth in the



                                                       2
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 12 of 25
Declaration of Ilan Scharf in support of the Retention Application, due to the unique

circumstances of this case, PSZJ proposed to charge hourly rates which are below its regular

hourly rates, specifically, to charge its normal and customary hourly rates, subject to a cap of

$700 per hour. On June 17, 2020, the Court entered its Order Authorizing and Approving the

Employment of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official Committee of

Unsecured Creditors of the Debtor Effective as of April 9, 2020 [Docket No. 409] (the

“Retention Order”), authorizing the employment of PSZJ as counsel to the Committee effective

as of April 9, 2020. The Retention Order authorized PSZJ to apply for compensation for

professional services rendered and reimbursement of expenses as set forth in the Retention

Application, subject to the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any

other applicable procedures and orders of this Court.

                 8.          PSZJ did not receive a retainer in connection with its employment and, to

date, has only received compensation for services and reimbursement of expenses pursuant to the

Administrative Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses for Professionals and Members of Official Committees entered May 26, 2020 [Docket

No. 333] 1 (the “Interim Compensation Order”).

                 9.          On September 17, 2020, PSZJ filed and served its First Interim Fee

Application of Pachulski Stang Ziehl & Jones LLP for Compensation for Services Rendered and

Reimbursement of Expenses Incurred as Counsel to the Official Committee of Unsecured

Creditors of the Debtor For the Period April 9, 2020 Through July 31, 2020 [Docket No. 768],


1
  PSZJ previously filed monthly fee statements for the period April 9, 2020 through December 31, 2021, pursuant to
the Interim Compensation Order.

                                                        3
DOCS_LA:337299.3 75015/003
    Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                     Description: Main Document , Page 13 of 25
which was approved by order entered on October 26, 2020 [Docket No. 888] (the “First Interim

Fee Application”). A copy of the First Interim Fee Application is attached hereto as Exhibit E,

and a copy of the order granting the First Interim Fee Application is attached hereto as

Exhibit F.

                 10.         On February 3, 2021, PSZJ filed and served its Second Interim Fee

Application of Pachulski Stang Ziehl & Jones LLP for Compensation for Services Rendered and

Reimbursement of Expenses Incurred as Counsel to the Official Committee of Unsecured

Creditors of the Debtor for the Period August 1, 2020 Through December 31, 2020 [Docket No.

1197], which was approved by order entered on March 5, 2021 [Docket No. 1281] (the “Second

Interim Fee Application”). A copy of the Second Interim Fee Application is attached hereto as

Exhibit G, and a copy of the order granting the Second Interim Fee Application is attached

hereto as Exhibit H.

                 11.         PSZJ has been paid for professional services rendered and costs advanced

on account of its First Interim Fee Application and Second Interim Fee Application. PSZJ has

received payments on such applications only from the Debtor, and has no agreement to share

compensation received in this case other than among members of the Firm.

                 12.         On February 26, 2021, the Court entered its Decision and Order and

Findings of Fact and Conclusions of Law Confirming The Debtor’s Second Amended Chapter 11

Plan Of Liquidation Dated January 15, 2021 [Docket No. 1256] (the “Confirmation Order”).

                 13.         The Effective Date of the Second Amended Plan occurred on March 19,

2021. See Notice of Effective Date of Chapter 11 Plan [Docket No. 1305].



                                                     4
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 14 of 25
                     Summary of Services Rendered by PSZJ During the Stub Period2

           During the Stub Period, PSZJ has rendered numerous, varied, and substantial services to

the Committee in connection with this case, including but not limited to:

                A.         Asset Analysis and Recovery

                     14.      This category relates to work regarding asset analysis and recovery issues.

During the Stub Period, the Firm, among other things: (1) worked on issues related to

settlements of accounts receivable; (2) prepared a preliminary preference analysis; (3) reviewed

and analyzed issues regarding the OptiSource settlement; (4) conducted a preference analysis;

(5) performed work regarding various settlements based on money due to the Debtor;

(6) analyzed potentially avoidable transfers; and (7) assessed potential causes of action available

to the Debtor’s estate..

                     Fees: $60,690.00;          Hours: 86.70

                B.         Bankruptcy Litigation

                     15.      This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Stub Period, the Firm, among other things: (1) reviewed

and analyzed a United States Trustee (“UST”) motion to compel; (2) reviewed and analyzed the

Global Settlement Agreement as it related to the UST’s motion to compel; (3) reviewed and

analyzed issues regarding litigation in the District Court against Hiscox, the Debtor’s prepetition

insurer; (4) prepared a joinder to the Debtor’s objection to payment of defense costs;

(5) reviewed and analyzed issues regarding the motion by the Debtor’s former CEO to be paid

defense costs from insurance; (6) addressed post-confirmation transition issues; (7) researched

2
    PSZ&J billed some similar services to different categories. Such billing has not resulted in any duplication of fees.

                                                             5
DOCS_LA:337299.3 75015/003
     Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                      Description: Main Document , Page 15 of 25
and commented on a memorandum regarding post-confirmation litigation claims; (8) reviewed

and analyzed a settlement proposal from Wholesale Alliance; and (9) corresponded and

conferred regarding bankruptcy litigation issues.

                  Fees: $21,650.50;         Hours: 31.30

             C.         Case Administration

                  16.        This category relates to work regarding administration of this case.

During the Stub Period, the Firm, among other things, maintained a memorandum of critical

dates.

                  Fees: $1,366.50;          Hours: 3.10

             D.         Claims Administration and Objections

                  17.        This category relates to work regarding claims administration and claims

objections. During the Stub Period, the Firm, among other things: (1) reviewed and analyzed

the claim filed by the New York Attorney General (“NYAG”); (2) reviewed and analyzed the

NYAG motion for claim allowance; (3) negotiated a settlement regarding the NYAG motion,

including proposed confirmation order language; (4) advised the Committee regarding the

settlement process for claims; (5) attended to school district claimant issues; (6) reviewed and

analyzed issues regarding the Wholesale Alliance claim and set-off rights; and (7) corresponded

and conferred regarding claim issues.

                  Fees: $7,560.00;          Hours: 10.80




                                                       6
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 16 of 25
             E.         Compensation of Professionals\Compensation of Professionals--Others

                  18.        This category relates to issues regarding the compensation of the Firm.

During the Stub Period, the Firm, among other things: (1) performed work regarding its August,

September, October, November and December 2020 monthly fee statements relating to the

preparation of fee applications; (2) performed work regarding the Firm’s Second interim fee

application; (3) performed work regarding GlassRatner monthly fee statements; and

(4) orresponded regarding compensation issues.

                  Fees: $11,580.00;         Hours: 20.70

             F.         General Creditors Committee

                  19.        This category relates to general Committee issues. During the Stub

Period, the Firm, among other things: (1) reviewed and analyzed case status issues relating to

Liquidating Trustees; (2) prepared for and participated in conferences with the Committee and

the Liquidating Trustees regarding case issues; (3) reviewed and analyzed Plan and Disclosure

Statement issues; (4) reviewed and analyzed the Liquidating Trust Agreement; (5) reviewed and

analyzed case status and time-line issues; (6) performed work regarding a consulting agreement;

(7) performed work regarding a transition report; (8) reviewed and analyzed transition issues;

(9) reviewed and analyzed NYAG claim issues; (10) attended to document retention issues;

(11) performed work regarding a report to the Liquidating Trustees; (12) performed work

regarding a post-confirmation task list; (13) reviewed and analyzed issues regarding the

Liquidating Trust Agreement; and (14) conferred and corresponded regarding general Committee

issues.



                                                      7
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 17 of 25
                  Fees: $51,240.00;         Hours: 73.20

             G.         Plan and Disclosure Statement

                  20.        This category relates to issues regarding a Plan of Reorganization (“Plan”)

and Disclosure Statement. During the Stub Period, the Firm, among other things: (1) reviewed

and revised documents and correspondence relating to amended Plan and Disclosure Statement

issues; (2) reviewed revised issues regarding key employee retention and incentive program

issues; (3) reviewed and analyzed the Merck and UST Plan objections and the response to such

objections; (4) negotiated exculpation and release issues; (5) addressed opt-out issues related to

the Plan and Disclosure Statement; (6) prepared for and attended a hearing on January 15, 2021

on the Second Amended Disclosure Statement; (7) performed work regarding a letter from the

Committee in support of the Plan; (8) reviewed and analyzed Plan confirmation issues;

(9) reviewed and analyzed NYAG issues; (10) reviewed and analyzed estimation issues;

(11) reviewed and analyzed transition issues; (12) attended to issues regarding settlement of a

3018 motion relating to the NYAG; (13) performed research; (14) reviewed and analyzed voting

issues; (15) reviewed and analyzed a NYAG settlement proposal; (16) performed work regarding

a term sheet with the NYAG; (17) performed work regarding a stipulation with the NYAG;

(18) attended to issues regarding a resolution of the Merck Plan objection; (19) reviewed and

analyzed Plan-related anti-trust issues; (20) reviewed and analyzed a confirmation order;

(21) prepared for and attended a confirmation hearing on February 26, 2021; (22) reviewed and

analyzed post-confirmation issues; (23) reviewed and analyzed Effective Date issues;




                                                      8
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 18 of 25
(24) performed work regarding the transition from Debtor in Possession to the Liquidating Trust;

and (25) conferred and corresponded regarding Plan and Disclosure Statement issues.

                  Fees: $99,400.00;         Hours: 142.00

             H.         Retention of Professionals--Others

                  21.        This category relates to issues regarding the retention of professionals,

other than the Firm. Time spent during the Stub Period was minimal and included, among other

things, the review and analysis of issues regarding retention agreements for the Debtor’s

employees.

                  Fees: $490.00;            Hours: 0.70

             I.         Stay Litigation

                  22.        This category relates to work regarding the automatic stay and relief from

stay motions. During the Stub Period, the Firm, among other things: (1) performed work

regarding a joinder in opposition to the Doud relief from stay motion; (2) reviewed and analyzed

issues regarding an opposition to the Doud relief from stay motion; (3) reviewed and analyzed

issues regarding insurance coverage and shared insurance; (4) performed work regarding an

opposition to the Doud relief from stay motion; (5) prepared for and attended a hearing on

January 29, 2021 regarding the Doud matter; (6) reviewed and analyzed the Doud brief;

(7) performed work regarding a memorandum of law in support of opposition to the Doud relief

from stay motion; (8) reviewed and analyzed issues regarding co-insureds and claims under

Directors and Officers policies; (9) performed work regarding a joint brief in opposition to the




                                                       9
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 19 of 25
Doud motion for relief from stay; and (10) corresponded and conferred regarding stay litigation

issues.

                  Fees: $72,492.00;         Hours: 103.80

             J.         Tax Issues

                  23.        This category relates to work regarding tax issues. During the Stub

Period, the Firm, among other things: (1) reviewed and analyzed issues regarding a settlement

with the IRS; (2) reviewed and analyzed documents regarding the IRS settlement; and

(3) corresponded and conferred regarding tax issues.

                  Fees: $4,270.00;          Hours: 6.10

             K.         Operations

                  24.        This category relates to work regarding business operations. Time spent

during the Stub Period was minimal and included, among other things, review and analysis of

issues regarding consulting agreements.

                  Fees: $140.00;            Hours: 0.20

                  25.        The above-referenced description of services is not intended to be

exhaustive of the scope of PSZJ’s services rendered on behalf of the Committee. A full

accounting of all services rendered on behalf of the Committee during the Stub Period is

contained in related time records in the invoices, attached hereto as Exhibits B, C, and D,

respectively.

                  26.        As contained in the time records in the attached invoices, PSZJ has

expended a total of 478.60 hours during the Stub Period representing the Committee in this case.



                                                      10
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 20 of 25
The value of the services rendered to the Committee by PSZJ is $330,879.00 and PSZJ has

incurred actual and necessary out-of-pocket expenses in the amount of $519.31 during the Stub

Period in connection with such professional services.

                       Professional Services Rendered During the Stub Period

                 27.         The value of the professional services rendered to the Committee during

the Stub Period has been billed at rates normally charged by PSZJ for comparable services

performed for other clients, subject to a $700/hour cap.

                 28.         PSZJ has attempted to avoid any duplication of services by its

professionals in rendering services. When more than one professional participated in any

conference or hearing, such joint participation was necessary because of the complexity of the

legal issues involved, the various legal disciplines required, or the need to familiarize the

professional with such matters so that he or she could independently perform further essential

services in connection with this case.

                 29.         Each entry itemized in PSZJ’s time records includes (a) use of a project

category (each a “Project Category”), (b) a description of each activity or service that an

individual performed, and (c) the number of hours (in increments of one-tenth of an hour) spent

by an individual performing the activity or providing service. Below is a list of the aggregate

recorded hours, blended rate and fees incurred during the Stub Period for each Project Category.


      Code                        Description                         Hours             Amount
 AA                  Asset Analysis                                      86.70            $60,690.00
 BL                  Bankruptcy Litigation                               31.30            $21,650.50
 CA                  Case Administration                                  3.10             $1,366.50
 CO                  Claims Administration                               10.80             $7,560.00


                                                      11
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 21 of 25
      Code                         Description                        Hours              Amount
 CP                  Compensation of Professionals                       19.90             $11,142.00
 CPO                 Compensation of Professionals/Others                 0.80                $438.00
 GC                  General Creditors’ Committee                        73.20             $51,240.00
 PD                  Plan & Disclosure Statement                        142.00             $99,400.00
 SL                  Stay Litigation                                    103.80             $72,492.00
 RPO                 Retention of Professionals/Others                    0.70                $490.00
 TI                  Tax Issues                                           6.10              $4,270.00
 OP                  Operations                                           0.20                $140.00
 Total                                                                  478.60            $330,879.00

                                         Blended Rate:          $700.00 (all attorneys)
                                         Blended Rate:          $563.12 (all timekeepers)


                Actual and Necessary Expenses Incurred During the Stub Period


                 30.         During the Stub Period, PSZJ has incurred actual and necessary out-of-

pocket expenses in the total amount of $519.31. PSZJ customarily charges $0.10 per page for

photocopying expense and $0.10 per page for scanning and printing charges. PSZJ’s

photocopying machines automatically record the number of copies made when the person that is

doing the copying enters the client’s account number into a device attached to the photocopier.

PSZJ summarizes each client’s photocopying charges on a daily basis.

                 31.         With respect to providers of on-line legal research (e.g. LEXIS), PSZJ

charges the standard usage rates these providers charge for computerized legal research. PSZJ

bills its clients the actual amount charged by such service providers, with no premium. Any

volume discount received by PSZJ is passed on to the client.

                 32.         PSZJ believes the foregoing rates are the market rates that the majority of

law firms charge clients for such services. In addition, PSZJ believes that such charges are in

accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s



                                                      12
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 22 of 25
Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

charges.

                 33.         PSZJ seeks reimbursement for, among other things, the following types of

expenses: (a) copy expenses; (b) conference calls; (c) online research; (d) delivery services and

couriers; (e) postage; (f) trial transcript costs; and (g) miscellaneous expenses. Below is a

summary of the actual and necessary out-of-pocket expenses incurred on behalf of the

Committee during the Stub Period:

        Expense Category                              Service Provider                            Total
                                                       (if applicable)3                          Expenses
    Conference Call                                                                                  $56.21
    Research                          Lexis Nexis                                                   $101.30
    Messenger                         Legal Vision                                                  $144.00
    Court Research                    Pacer                                                           $7.30
    Postage                           US Mail                                                        $52.80
    Reproduction Expense                                                                             $99.00
    Reproduction/ Scan Copy                                                                          $58.70
    TOTAL                                                                                           $519.31


                                                     Notice

                 34.         Notice of this application is being given to (a) the Debtor, (b) the Debtor’s

counsel, (c) the U.S. Trustee, and (d) those parties who have appeared in this case or have

requested notice pursuant to Bankruptcy Rule 2002.

                                              No Prior Request

                 35.         No prior application for the relief requested herein has been made to this

or any other court.


3
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.

                                                       13
DOCS_LA:337299.3 75015/003
    Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                     Description: Main Document , Page 23 of 25
                 WHEREFORE, PSZJ respectfully requests the Court enter an order,

substantially in the form attached as Exhibit A: (i) allowing, on a final basis, compensation in

the amount of $330,879.00 for reasonable and necessary professional services rendered and

reimbursement of actual and necessary costs and expenses in the amount of $519.31 for the Stub

Period, (ii) allowing on a final basis compensation in the amount of $1,285,496.00 for reasonable

and necessary professional services rendered and reimbursement of actual and necessary costs

and expenses in the amount of $3,117.23 for the Final Application Period, (iii) authorizing the

Debtor to pay the unpaid balance of such amounts to PSZJ, and (iv) granting PSZJ all other just

and proper relief.

                                             Respectfully submitted,

 Date: April 28, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Ilan D. Scharf
                                             James I. Stang (admitted pro hac vice)
                                             Ilan D. Scharf
                                             Jason S. Pomerantz
                                             780 Third Avenue, 34th Floor
                                             New York, NY 10017
                                             Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777
                                             Email: jstang@pszjlaw.com
                                                         ischarf@pszjlaw.com
                                                         jspomerantz.com

                                             Counsel to the Official Committee of Unsecured
                                             Creditors




                                                14
DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 24 of 25
                                              VERIFICATION


STATE OF NEW YORK  :
                   :
COUNTY OF NEW YORK :


                 Ilan D. Scharf, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the Committee by the

lawyers and paraprofessionals of PSZ&J.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Local Rule 2016-1 and the Interim Compensation Order entered May 26, 2020 and

believe that this Application substantially complies with such Rule and Order.


                                                             /s/ Ilan D. Scharf
                                                              Ilan D. Scharf




DOCS_LA:337299.3 75015/003
  Case 2-20-20230-PRW, Doc 1330, Filed 04/28/21, Entered 04/28/21 15:26:41,
                   Description: Main Document , Page 25 of 25
